Title: From Thomas Jefferson to Nicholas Meriwether Lewis, 17 December 1804
From: Jefferson, Thomas
To: Lewis, Nicholas Meriwether


                  
                     Dear Sir 
                     
                     Washington Dec. 17. 04.
                  
                  Your favor of Oct. 26. has been duly recieved. the superintendance of surveying the lands of the US. is in the hands of their Surveyor general. this office in the Northern department is held by Capt. Jared Mansfield who, I believe, resides in Indiana. he has the appointment of all the Surveyors. all I can do therefore to promote the wishes expressed in your letter is to give you a letter to him, which I do with that satisfaction with which I should always avail myself of any opportunity of serving you.
                  No communications from my neighborhood enable me to give you any particular information of your friends there, but were they otherwise than well I should certainly have heard of it. accept my friendly salutations & assurances of great esteem & respect
                  
                     Th: Jefferson 
                     
                  
               